


--------------------------------------------------------------------------------


STATE OF FLORIDA
DIVISION OF ADMINISTRATIVE HEARINGS




OFFICE OF FINANCIAL REGULATION,


Petitioner,


vs.                                                                                                                          DOAH
Case No.: 06-4780
Admin Proceeding No: 0342-B-9/06
FLORIDA COMMUNITY BANK,


Respondent.
________________________________________/


STIPULATION AND CONSENT AGREEMENT


THIS AGREEMENT is made and entered into by and between the State of Florida,
OFFICE OF FINANCIAL REGULATION, hereinafter referred to as “OFR”, and FLORIDA
COMMUNITY BANK, hereinafter referred to as “FCB”.  The OFR and FCB (collectively
“Parties”), in consideration of the mutual covenants contained herein, hereby
enter into this Stipulation and Consent Agreement (“Agreement”) and agree as
follows:
1.  Pursuant to sections 655.001 and 655.012, Florida Statutes, the OFR is the
state agency authorized and charged with the administration and enforcement of
the Financial Institutions Codes, including Chapters 655 and 658, Florida
Statutes, as pertaining to banks, and the rules and regulations promulgated
thereunder as contained in Chapter 69U, Florida Administrative Code.
2.  FCB is a Florida state-chartered bank operating under Charter Number 306,
and therefore a state financial institution, as that term is defined in Section
655.005(1)(p), Florida Statutes, with its principal place of business located at
1400 North 15th Street, Immokalee, Florida, 34142.
3.  On or about April 17, 2006, the OFR commenced an examination of the
condition of FCB pursuant to section 655.045, Florida Statutes.  The OFR, based
on its examination of FCB, and other information reported to it, believed that
necessary grounds existed to initiate an administrative cease and desist
proceeding pursuant to Section 655.033, Florida Statutes, against FCB.
4.  On or about October 18, 2006, the OFR issued an Administrative Complaint and
Notice of Rights (“Complaint”), and subsequently served said Complaint on FCB,
as OFR Administrative Proceeding No. 0342-B-9/06.
5.  On or about November 7, 2006, FCB filed a petition with OFR alleging
disputed issues of material fact and requesting a formal administrative hearing
pursuant to Section 120.57, Florida Statutes, and the above captioned
administrative proceeding was referred to the State of Florida, Division of
Administrative Hearings and assigned Case No. 06-004780.
6.  FCB has represented to OFR that it has taken or will take certain corrective
actions, as set forth below in paragraphs 8 through 36 in this Agreement, to
address concerns and criticisms set forth in OFR’s 2006 Report of Examination
and the Complaint and the OFR has relied upon those representations as
consideration for entering into this Agreement.
7.  The OFR and FCB desire to resolve the   issues raised in the Complaint.  FCB
stipulates and agrees to the terms herein in consideration of the OFR’s
concluding  the administrative action against FCB.
MANAGEMENT
8.      The Board of Directors of FCB, hereinafter “Board”, will immediately
increase its participation in the affairs of FCB, assuming full responsibility
for the approval of sound policies and objectives, and for the supervision of
all of FCB’s activities, consistent with the role and expertise commonly
expected for directors of banks of comparable size.  This participation will
include in-person meetings to be held no less frequently than monthly.  Detailed
written minutes of all Board meetings will be maintained and recorded on a
timely basis fully documenting the Board’s review, discussion, and approval of
all agenda items and any other matters discussed at the meeting and will include
the names of dissenting directors.
9.      a. Within 30 days from the effective date of this agreement, the Board
will adopt procedures to ensure that correspondence from the OFR and the Federal
Deposit Insurance Corporation (“FDIC”) and other significant correspondence
addressed to the Board is promptly answered by or under the authority of the
Board.
b.   The Board has conducted or will cause to be conducted evaluations to assess
the qualifications and performance of all senior managers including all
department heads and executive officers of FCB to determine if each person has
the experience commensurate with his or her duties and responsibilities at
FCB.  Management was assessed on its ability to:
(i)         Comply with the requirements of this agreement;
(ii)         Operate FCB in a safe and sound manner; and
(iii)           Comply with applicable laws and regulations.
c.
FCB has or will recruit and hire any additional or replacement personnel needed
to properly staff FCB with qualified experienced officers sufficient to provide
the leadership required to comply with the business plan and strategies
determined in compliance with paragraph 10.

 10.            The Board will maintain a formal business plan that assesses and
identifies risks and provides sound strategies for managing these risks.  The
business plan will identify FCB’s trade area, products, targeted customers, and
provide realistic budgets to support plans, products, and activities.  The
business plan will be submitted to OFR for comment.


BANK SECRECY ACT (“BSA”)
11.  FCB has taken corrective actions to address the concerns expressed by the
OFR in it’s 2006 Report of Examination including: establishing a Directors’
BSA/AML committee comprised of outside directors; hiring a full time BSA
officer, purchasing automated BSA compliance software, and; reducing the Bank’s
BSA risk profile.  FCB’s Board will oversee FCB’s policies, procedures, and
compliance with federal and state laws and regulations concerning BSA programs
including Anti-Money Laundering (“AML”); Customer Identification Program
(“CIP”), Customer Due Diligence (“CDD”) and Enhanced Due Diligence (“EDD”)
requirements; Office of Foreign Assets Control (“OFAC”) regulations; Suspicious
Activity Report (“SAR”) requirements; the USA PATRIOT Act; and Section 655.50,
Florida Statutes.  The Directors’ BSA/AML Committee will require at a minimum
monthly reports from FCB’s management regarding FCB’s compliance with this
agreement.  The Directors’ BSA/AML Committee will present a report regarding
FCB’s compliance with this agreement to the Board at a regularly scheduled
meeting on no less than a monthly basis.  Such report will be recorded in
appropriate minutes of the Board’s meeting and will be retained in FCB’s
records.
12.  At all times, management of FCB will include a fully qualified, experienced
BSA/AML/OFAC Officer (“BSA Officer”).  The BSA Officer will be employed full
time in managing, implementing, coordinating, and monitoring of day-to-day BSA
program compliance, will have  the requisite authority and Board support to
implement the program, and will not be assigned any supplemental duties.  The
BSA Officer will have the responsibility and necessary authority to ensure FCB’s
compliance with all BSA programs, rules, regulations and related matters,
including, without limitation, the identification of unusual or suspicious
activity and the timely, accurate and complete reporting to law enforcement and
Supervisory Authorities of unusual or suspicious activity or known or suspected
criminal activity perpetrated against or involving FCB.   The BSA Officer will
submit reports to the Board, or the Directors’ BSA/AML Committee, on no less
than a monthly basis concerning the status of all material issues relating to
BSA compliance, and the BSA Officer’s reports will not be subject to approval by
FCB’s management before they are submitted to the Board or Committee.   The BSA
Officer will at all times have unhampered access to the Board, and the
Directors’ BSA/AML Committee, concerning BSA compliance matters and the Board
and the Directors’ BSA/AML Committee will at all times have unhampered access to
the BSA Officer. . Management will present the compensation and the performance
review of the BSA Officer to the Board of Directors or the Directors’ BSA/AML
Committee for review and approval which will be noted in the Board or Committee
minutes.


13.   FCB has analyzed and assessed FCB’s staffing and will provide an adequate
number of qualified staff to the BSA Department.  FCB has evaluated the BSA
Department staff to determine whether they possess the ability, experience,
training, and other necessary qualifications required to perform present and
anticipated duties, including adherence to FCB’s BSA compliance program, federal
and state BSA requirements in laws, rules, and regulations, and FCB’s BSA
policies and procedures.
14.   FCB will maintain a written compliance plan ("Compliance Plan") as
required by the applicable provisions of the BSA.   At a minimum, the Compliance
Plan will include provisions to:
i)         establish a system of internal controls, including policies and
procedures to detect and monitor all transactions to assure compliance with the
BSA;
ii)         provide for independent testing for FCB’s compliance with the BSA;
iii)         require an appropriate training program for FCB to assure that
appropriate personnel are regularly trained to comply with the BSA;
iv)         designate a senior Bank official responsible for coordinating and
monitoring day-to-day compliance with the BSA.
15.            FCB will maintain BSA policies to provide for adequate Board and
Management oversight of BSA compliance, adequate monitoring of high-risk
accounts, and adequate BSA training for bank personnel.  FCB will maintain
procedures to ensure that the internal controls related to monitoring, detecting
and reporting suspicious activity with regard to high-risk accounts are
adequate.  FCB will maintain sound internal routine and control procedures to
assure ongoing compliance with the BSA.
16.            FCB has reviewed all currency transactions exceeding $2,500, and
all wire transactions, for the calendar year 2006 to date, to determine if
unusual activity has been conducted, and, if necessary, has filed the
appropriate Currency Transaction Reports (“CTRs”) and Suspicious Activity
Reports (“SARs”).  In addition, the BSA Officer has contacted the appropriate
Supervisory Authorities regarding the refiling of any inaccurate or incomplete
SARs and CTRs, and has provided any requested written material to complete the
file information on any inaccurate or incomplete SARs and CTRs.  FCB agrees that
its BSA department will examine and analyze the review of currency transactions
exceeding $2,500 and wire transactions for all accounts designated as high risk
in accordance with FFIEC guidelines that was performed for the calendar year
2005 and take such action as is necessary to ensure that FCB is in compliance
with BSA rules and regulations with respect to those transactions for the year
2005. Documentation supporting the determinations will be retained in FCB’s
records for such period of time as may be required by any applicable rules or
regulations.
17.
a.
FCB will maintain proper monitoring and reporting procedures for CTRs and SARs.

b.   FCB will maintain an enhanced system of internal routine and controls to
ensure compliance with the BSA Rules including, but not limited to, the
monitoring of high-risk and suspicious activities for all types of accounts,
products, services, and geographic areas.  At a minimum, such internal routine
and controls will include:
(i)         regular periodic comparison of actual Money Service Business (“MSB”)
activity in each MSB account against expected or anticipated activity;
(ii)         routine and/or automated procedures and systems for documenting
variances between anticipated and actual MSB activity;
(iii)           reporting such variances to FCB management and filing SARs, as
appropriate;
(iv)           risk based procedures requiring regular review and monitoring of
activity that is conducted through the MSB account.
18.
FCB’s BSA Officer has reviewed all high-risk accounts and high-risk transactions
including, but not limited to, FCB’s currency transaction reports, cash
purchases of monetary instruments, wire transfer activity, and foreign exchange
services from January 1, 2006 to the present, and taken appropriate action
according to applicable rules and regulations.

19.
FCB will maintain a program to detect missing documents for customers’ accounts
that should have been obtained when or shortly after the accounts were opened,
with such documents including verifications of sources of funds used to open
accounts.  Furthermore, FCB will maintain procedures in place to ensure that FCB
obtains current versions of documents it has identified as missing or stale
dated, with these procedures specifying time limits for customers to respond to
FCB’s document requests and actions to be taken if such requests are not honored
promptly.

20.            FCB will maintain a written customer due diligence program (“CDD
Program”) which specifies meaningful activity thresholds to be used in
identifying high risk accounts and customers.  At a minimum, the CDD Program
will provide for a risk focused assessment of the customer base of the Bank to
determine the appropriate level of Enhanced Due Diligence necessary for those
categories of customers that FCB has reason to believe pose a heightened risk of
illicit activities at FCB.
a.      The CDD Program will provide for, at a minimum:
(i)         time limits for FCB personnel to respond to account activity
exceptions;
(ii)         time limits for determining if exceptions require a SAR, and;
(iii)               identification of customers requiring site visitations and
frequency of visitations.
 
b.
In addition to the criteria set forth for the CDD Program, EDD will include the
following procedures:

(i)         determine the appropriate documentation necessary to confirm the
identity and business activity of the customer;
(ii)         understand the normal and expected transactions of the customer,
and;
(iii)           reasonably ensure the identification and timely, accurate, and
complete reporting of known or suspected criminal activity against or involving
FCB to law enforcement and OFR, as required by Section 655.50, Florida Statutes,
and the suspicious activity reporting provisions of 12 C.F.R. Part 353.
21.            FCB will maintain Wire Transfer Policies that among other things
will:
(i)         specify procedures for international wire transfers;
(ii)         require formal reconcilements of daily international wire
transfers, with record retention requirements specified;
(iii)           detail who may authorize wire transfers and in what amounts,
with wire transfers exceeding a specified amount requiring authorizations by
more than one person, and;
(iv)  
specify reports to be made to the Board about wire transfer activity and the
frequency of the reports.



22.
a.
FCB’s management has, in the six months prior to the effective date of this
agreement, identified FCB staff positions and personnel whose duties,
assignments, and responsibilities call for knowledge of the BSA programs and
compliance requirements, as identified in paragraphs 11 through 21 of this
Agreement, and related issues including, but not limited to, directors,
executive officers, department heads, supervisors, loan officers, loan
operations staff, new account clerks, personal bankers, tellers, bookkeepers,
couriers, proof operators, information technology staff, and wire transfer
staff.

b.  
FCB will maintain a suitable training program to ensure that all appropriate FCB
personnel including, without limitation, tellers, customer service
representatives, lending officers, private and personal banking officers, the
Board of Directors collectively and individually, and all customer contact
personnel are trained in all appropriate aspects of regulatory and internal
policies and procedures related to the BSA Rules and FCB’s BSA Policies and
Procedures.  FCB will maintain a plan to implement and document such
training.  The training program will include a general BSA compliance program
component for all personnel and specific BSA compliance program components
tailored to the needs of specific positions, departments, and personnel.  The
training program will include both initial and periodic refresher training, will
specify the responsible officer or employee for dissemination of BSA program
changes, and will detail the timing and methodology for the dissemination and
training requirements of such BSA program changes.  The training program will
require documentation of scheduled training and attendance and timely
re-scheduling of any missed training.



23.             FCB will maintain its internal and external audit programs to
assure that the BSA program requirements identified in paragraphs 11 through 22
of this Agreement are independently tested at least once each calendar
year.  Exceptions identified in these annual tests will be reported to the
Board, or the Directors’ BSA/AML Committee established by FCB as noted
in  paragraph 11 of this Agreement, corrected in a timely manner, and noted in
the Board and Directors’ BSA/AML Committee minutes.


24.            FCB will maintain procedures to assure future compliance with all
applicable Florida and federal laws, rules, regulations, and statements of
policy.




LENDING AND CREDIT ADMINISTRATION
25.
a.  FCB will maintain a Directors’ Loan Committee.  At all times, the majority
of the membership of the Directors’ Loan Committee will be comprised of outside
directors.  The Directors’ Loan Committee will oversee FCB’s policies,
procedures, and compliance with state and federal laws and regulations
concerning lending activities at FCB.   The Directors’ Loan Committee will
require at least monthly reports from FCB’s management regarding FCB’s
compliance with this agreement.  The Directors’ Loan Committee will present a
report regarding FCB’s compliance with this Agreement to the entire Board at
each of its regularly scheduled meetings.  Such report will be recorded in
appropriate minutes of the Board’s meeting and will be retained in FCB’s
records.

b.
The Directors’ Loan Committee will propose appropriate lending authority, scope,
and limits for all loan officers, including FCB’s chairman/CEO/president and the
Area Presidents.  All loans, which when aggregated with other extensions of
credit to any one person and his or her related interests, exceed 15 percent of
the capital accounts of FCB must be presented to the full Board, or the
Directors’ Loan Committee, for approval as required by Section 658.48(3),
Florida Statutes.  Complete written minutes of the discussion, vote, and
approval of such loans will be maintained.

26.
a.
Within 90 days from the effective date of this Agreement, FCB’s Directors will
receive training in the review and underwriting of commercial real estate loans
so that the Board will have increased ability to make informed decisions about
FCB’s lines of business.

b.
In funding the Bank’s assets, including loans, FCB agrees to adhere to tolerance
limits for the use of non core funds as established within FCB’s Funds
Management (A/L Management) Policy dated June, 2006.

 
c.    FCB will maintain its credit and lending policies and practices in effect
as of March, 2007, and establish, improve and implement procedures to adequately
identify, measure, monitor, and control credit risk within FCB.

d.
Within 60 days of the commencement of employment of a Chief Credit Officer as
identified in paragraph 28, the Board will analyze and assess FCB’s staffing
needs to provide an adequate number of qualified staff to the credit
underwriting, credit administration, and loan review functions.  The credit
staff will be evaluated to determine whether they possess the ability,
experience, training, and other necessary qualifications required to perform
present and anticipated duties, including adherence to federal and state
requirements in laws, rules, and regulations, FCB’s credit policies and
procedures, and the provisions of this agreement.

e.
Within 60 days of the commencement of employment of a Chief Credit Officer,
FCB’s management will establish a credit department to ensure sound credit
underwriting practices and FCB’s management will separate the credit
underwriting function from the credit production function for  loans after
receiving appropriate recommendations from the Chief Credit Officer as to the
criteria for such separation.

f.
FCB will maintain a viable program to identify, measure, and monitor credit
concentrations based upon loan/collateral type, geographic location, and other
common factors as may be relevant to properly identify and manage risk within
FCB’s loan portfolio.

g.
FCB will maintain a viable system to monitor and manage loans that have
loan-to-value ratios in excess of regulatory guidelines.

27.  The Audit Committee of the Board will ensure that the independent loan
review function will adequately identify deteriorated and deteriorating loans,
along with credit underwriting and documentation deficiencies.  This loan review
function will be performed by a consultant, or qualified employee whose job
duties do not include loan origination, who independently reports directly to
the Audit Committee.  All Loan reviews performed pursuant to this paragraph will
be audited annually in accordance with the procedures set forth in Rule
69U-120.045, Florida Administrative Code.
28.           Chief Credit Officer
a.
At all times, the management of FCB will include a fully qualified, experienced
Chief Credit Officer who is independent of loan production. The Chief Credit
Officer will be employed full time in managing, implementing, coordinating, and
monitoring of the approved loan policies, day-to-day loan review, and the
quality assessment program, and will not be assigned any supplemental duties.

b.
Within 60 days from the effective date of this Agreement, FCB will submit a
qualified candidate for the Chief Credit Officer position to the OFR   The
proposed Chief Credit Officer will have demonstrated recent and successful
experience in credit administration involving Financial Institutional programs
similar in size and complexity to those approved for FCB by its Board.  FCB and
OFR agree to comply with the procedures set forth in paragraph 37 of this
Agreement as to the notification, interim employment and disapproval of  the
proposed Chief Credit Officer.

c.       The Chief Credit Officer will present a full report concerning the
status of all material issues relating to the condition of FCB’s loan portfolio,
credit administration and loan underwriting practices to the Board, or the
Directors’ Loan Committee, on no less than a monthly basis.  The Chief Credit
Officer’s reports to the Board, or the Directors’ Loan Committee, will not be
subject to  approval by FCB’s management before they are presented to the Board
or Committee.  The Chief Credit Officer will at all times have unhampered access
to the Board and the Directors’ Loan Committee concerning lending and credit
policies or issues, and the Board and the Committee will at all times have
unhampered access to the Chief Credit Officer. Management will present the
compensation and the performance review of the Chief Credit Officer to the Board
of Directors or the Directors’ Loan Committee for review and approval which will
be noted in the Board or Committee minutes.
 .
OTHER MATTERS
29.           Within 15 days from the date of this agreement, FCB’s Board will
establish a Directors’ Asset Liability Committee, the majority of which will be
comprised of outside directors, to:
      a.      establish FCB’s tolerance for liquidity risk;
b.
establish and approve policies and procedures related to liquidity management;

c.
regularly review FCB’s liquidity position and monitor internal and external
factors that could have a bearing on liquidity;

d.
determine management goals regarding asset and liability mix, and;

e.
ensure that senior management takes the necessary steps to monitor and control
liquidity risk.

The Directors’ A/L Committee will meet monthly and will provide a report to the
full Board quarterly at a regularly scheduled meeting.  Such report will be
recorded in appropriate minutes of the Board’s meeting and will be retained in
FCB’s records.
30.  FCB will adhere to its Funds Management (A/L Management) Policy dated June
2006, including all parameters and tolerance limits established within said
policy.  FCB agrees not to revise said policy without the prior written approval
of OFR.  FCB’s liquidity program will be reviewed by the Asset Liability
Committee and submitted to the entire Board of Directors for review and
approval.
31.                 Within 90 days from the effective date of this Agreement,
FCB’s Board will develop a comprehensive written management succession plan and
provide a copy of the plan to the OFR.
32.  FCB will at all times until the termination of this Agreement, maintain its
status as a well capitalized institution as that term is defined in 12 C.F.R.
Part 325.  The level of Tier 1 capital, Tier 1 risk based capital, and total
risk based capital to be maintained shall be in addition to a fully funded
Allowance for Loan and Lease Losses (“ALLL”), the adequacy of which shall be
satisfactory to OFR as determined during subsequent examinations and/or
visitations.  An increase in Tier 1 capital to meet the requirements of this
paragraph may not be accomplished through a deduction from FCB’s ALLL without
the prior written authorization of OFR.
33.  The Board and management shall develop and implement management information
systems and a reporting program that provide the Board of Directors with
sufficient information to adequately assess the risks in BSA/AML activities,
problem loan resolutions, and wholesale funding levels.
34.           All plans, policies, and procedures required by this Agreement
shall be reviewed by the Board at least annually for their effectiveness and
revised and/or amended if appropriate.
35.  Within 30 days of the calendar quarter ending June 30, 2007, and then
within 30 days from the end of each subsequent calendar quarter, FCB shall
furnish written progress reports to OFR detailing the form and manner of all
actions taken to comply with this Agreement and the results thereof.  The
requirements for progress reports shall continue unless modified or terminated
in writing by OFR.  All progress reports and other written responses to this
Agreement shall be reviewed by the Board and be made a part of the minutes of
the appropriate Board meeting.
36. With regard  to the representations made by FCB to OFR in paragraphs 9, 10,
11, 14, 15, 16, 17, 18, 19, 20, 21, 22, 26and 30, FCB represents to OFR that it
has: i) established and will maintain the various plans, policies, procedures
and programs noted; ii) conducted, and will conduct further reviews of certain
defined currency and wire transactions, and; iii) provided, and will provide in
the future, training to designated FCB personnel.  With regard to the
representations FCB has made to OFR regarding corrective actions FCB implemented
before the effective date of this Agreement, FCB agrees to provide current
documentation to OFR for verification purposes within 30 days after the
effective date of this Agreement.  With regard to the representations FCB has
made to OFR regarding corrective actions that FCB has agreed to implement after
the effective date of this Agreement, FCB agrees to implement all corrective
actions in a timely manner and agrees to provide documentation to OFR for
verification purposes no more than 30 days after the corrective action was taken
or implemented.  OFR will evaluate the documentation and materials submitted by
FCB for comment purposes.  FCB agrees to present any comments made by OFR to
FCB’s entire Board of Directors at the next scheduled meeting following the
receipt of said comments for review and action as the Board deems prudent.
comment purposes.  FCB agrees to present any comments made by OFR to FCB’s
entire Board of Directors at the next scheduled meeting following the receipt of
said comments for review and action as the Board deems prudent.
37. During the term of this Agreement, FCB shall notify OFR in writing in
compliance with the procedures set forth in Rule 69U-100.03852, Florida
Administrative Code, when it proposes to add any individual to the Board or
employ any individual as an executive officer, as the term is defined in
Sections 655.005(1)(f), Florida Statutes, including, but not limited to, the
president, chief executive officer, BSA officer, chief lending officer, chief
financial officer, chief credit officer, and chief operations officer.  Such
notification must be received before employment is intended to be
effective.  OFR agrees that it will respond within 10 business days of receipt
of a properly completed form OFR U-10 to any request for an interim appointment
of an executive officer or Director candidate submitted to the OFR pursuant
to Rule 69U-100.03852, Florida Administrative Code.
38. Upon the presentation of a reasonable request, OFR may in its discretion
consent to   a reasonable extension of any period of time within which  FCB or
its Board or Management are required to perform any action pursuant to this
Agreement, but such consent shall not be unreasonably withheld..
39.  Each party shall, upon the request of the other, execute, acknowledge and
deliver any and all documents or instruments as may be necessary to enable the
other party to effectuate the intent, purposes and provisions of this Agreement.
40.  Each party acknowledges that they have been advised to seek independent
legal counsel and that they had an opportunity to consult with an attorney as to
their rights and obligations prior to signing this Agreement and each party is
acting freely and voluntarily, intending to be bound by it.  Each understands
and agrees that this Agreement constitutes the entire contract of the
parties.  It supersedes any prior understanding or agreements between them upon
the subjects covered in this Agreement.  There are no representations other than
those set forth herein.
41.  Each party shall be solely and independently responsible for the attorneys’
fees and costs it has incurred in Administrative Proceeding No. 0342-B-9/06,
Division of Administrative Hearings Case No. 06-004780 and will not seek any
contribution from the other party towards said fees and costs.
42.  The failure of either party at any time to require performance by the other
of any of the terms, provisions or conditions hereof shall in no way effect that
party’s rights thereafter to enforce same, nor shall the waiver by either party
of any breach at any time of any of the terms, provisions or conditions hereof
affect that party’s rights thereafter to enforce same, nor shall the waiver by
either party of any breach at any time of any of the terms, provisions, or
conditions hereof, be taken or held to be a waiver of any succeeding breach of
any such term, provision, or condition hereof or as a waiver of the term,
provision, or condition itself.
43.  All provisions of this Agreement shall be binding upon the parties and
their respective personal or legal representatives.  No modification, waiver or
relinquishment shall be deemed to have been made by either of the parties unless
same is done in writing by the party so affected.
44.  This Agreement shall be submitted into evidence in any administrative
proceeding or legal action in which any of the issues raised in the
Administrative Complaint issued by OFR on October 18, 2006, are in controversy
as the full and final agreement of the parties concerning the resolution of said
issues and shall be applicable to any and all other questions, rights,
obligations, benefits or privileges of the parties.
45a.  The Parties agree that upon full execution of this Agreement, this
Agreement shall constitute a voluntary notice of withdrawal of FCB’s petition
for formal hearing in DOAH Case No. 06-004780.  Furthermore, FCB agrees to the
OFR’s filing of an Agreed Motion To Relinquish Jurisdiction to the OFR, pursuant
to Rule 28-106.204, Florida Administrative Code, and to the entry of a Final
Order concluding the administrative proceeding and  incorporating this Agreement
by reference ; a copy of the proposed Final Order is attached hereto as  Exhibit
“1”.
b.  Within thirty (30) days after entry of an Order Relinquishing Jurisdiction
by the Administrative Law Judge, the OFR’s Final Order adopting this Agreement,
subject to the Commissioner’s final approval, will be entered.
c.  The parties agree that the Final Order will remain effective and enforceable
as a written agreement pursuant to Section 655.041, Florida Statutes, or as an
“order” pursuant to Section 120.52, Florida Statutes, and shall constitute final
agency action by the OFR, for which the OFR may seek enforcement pursuant to
Chapters 120, 655, and 658, Florida Statutes.
46. FCB knowingly and voluntarily waives:
a.  Any right to receipt of Notice of Rights or any other notice required
pursuant to Chapter 120, Florida Statutes;
b.  Any notice required pursuant to Chapters 655 or 658, Florida Statutes;
c.  Any right to an administrative hearing or issuance of a recommended order
provided by Chapters 120, 655, or 658, Florida Statutes, or Chapters 28 or 69 of
the Florida Administrative Code;
d.  Any requirement that the OFR’s Final Order contain stated Findings of Fact
and Conclusions of Law or a Notice of Rights;
e.  Any right to contest the validity of any term, condition, obligation, or
duty created hereby in any judicial or administrative forum; and
f.  Any and all objections to or challenges in any judicial proceeding or forum,
including but not limited to, appeal pursuant to section 120.68, Florida
Statutes, any aspect, provision, or requirement concerning the content,
issuance, procedure, or timeliness of the Final Order adopting this Agreement or
the final order relating to DOAH Case No. 06-004780.
47.  The parties agree to discuss and evaluate FCB’s compliance with the terms
of this Agreement on at least an annual basis, with such evaluation beginning
upon the completion of  OFR’s next scheduled examination of FCB and transmittal
of the Report of Examination to FCB. In connection with each evaluation,  OFR
will determine whether or not FCB has substantially complied with this
Agreement. At such time that the OFR determines that FCB has substantially
complied with all of the provisions of this Agreement, OFR agrees that it will
release FCB from the Final Order which incorporates this Agreement by
reference.  Any determination made by OFR pursuant to this paragraph shall not
be considered final agency action, and any release of FCB from the Final Order
shall not release or waive FCB’s ongoing obligation to comply with all state or
federal statutes and regulations governing financial institutions.
48.  This Agreement is being entered into without prejudice to the rights of the
OFR to take any future action concerning FCB including its directors, officers,
employees, as the OFR deems necessary and appropriate to insure compliance with
the terms of the Final Order and this Agreement, any other Order entered
concerning FCB, or to prevent any violation of laws, regulations, or rules
relating to financial institutions.
49.  The invalidity of any clause contained herein shall not affect the
enforceability of the remainder of this Agreement.
50   .  This Agreement shall be interpreted and governed by the laws of the
State of Florida and, if applicable, the United States of America.




WHEREFORE, and it is resolved that, in consideration of the foregoing, the
Office of Financial Regulation and Florida Community Bank hereby execute this
Agreement and consent to its terms, this 25th day of May, 2007.


STATE OF FLORIDA, OFFICE
OF                                                                           FLORIDA
COMMUNITY BANK
FINANCIAL
REGULATION                                                                        IMMOKALEE,
FLORIDA




BY:  _/s/ Linda B. Charity
____________                                                                                                BY:           /s/
Beauford E. Davidson________
Linda B. Charity,
Director                                                                             Beauford
E. Davidson, as a Director
         Division of Financial Institutions
/s/ Patrick B. Langford__________
Patrick B. Langford, as a Director


/s/ Lewis J. Nobles______________
Lewis J. Nobles, Jr., as a Director


/s/ Jon R. Olliff_________________
Jon R. Olliff, as a Director


/s/ James W. O’Quinn____________
James W. O’Quinn, as a Director


/s/ Stephen L. Price_____________
Stephen L. Price, as a Director


/s/ Brenard T. Rasmussen_________
Bernard T. Rasmussen, as a Director


/s/ Daniel G. Rosbough__________
Daniel G. Rosbough, as a Director








I, Maricela S. Nunez, Corporate Secretary of the Florida Community Bank,
Immokalee, Florida, hereby certify that the foregoing Stipulation and Consent
Agreement was duly enacted by the Board of Directors of Florida Community Bank,
this 22nd day of May, 2007.
BY:  /s/ Maricela S. Nunez___________________
        Corporate Secretary

 
 

--------------------------------------------------------------------------------

 
